Elliott, C. J. —
This action originated before a justice of the peace and was carried by appeal to the circuit court.
The complaint avers, among other things, that the defendant “justly owes the plaintiffs the sum of sixty-three and dollars, and that the payment of the said sum has been unreasonably delayed, and that there is the further sum of eleven and dollars as interest on the same.” The motion in arrest made by the defendant was properly overruled. It is doubtful whether if the action had been commenced in the circuit court the complaint would not have been good after verdict, and, as the action was commenced before a justice of the peace, there is certainly no doubt that the complaint is sufficient.
The evidence is not in the record, nor is there any state*213ment of its character and tendency, and we can not, therefore, examine the questions made upon the rulings on the instructions. The rule on this subject is too well settled to require the citation of authorities.
Filed May 29, 1889.
The answers of the jury are contradictory, and while some of the answers are favorable to the appellant, others are directly against him. It is only where the uncontradicted and consistent answers entitle a party to a judgment that they will prevail against the general verdict. All reasonable intendments will be made in favor of the general verdict, and none in favor of the answers to special interrogatories. Grand Rapids, etc., R. R. Co. v. McAnnally, 98 Ind. 412; Redelsheimer v. Miller, 107 Ind. 485; Rice v. Mamford, 110 Ind. 596; Fort Wayne, etc., R. W. Co. v. Beyerle, 110 Ind. 100; Cincinnati, etc., R. R. Co. v. Clifford, 113 Ind. 460.
Judgment affirmed.